Exhibit LOGITECH INTERNATIONAL S.A. 2 STOCK OPTION AGREEMENT (Non-Executive Board Members) This Stock Option Agreement (the “Option Agreement”) is between Logitech International S.A., a Swiss company, (the “Company”), and the Optionee named below and is made pursuant to the Logitech International S.A. 2006 Stock Incentive Plan (the “Plan”). To the extent any capitalized terms used in this Option Agreement are not defined, they shall have the meaning given to them in the Plan.Subject to Section 20(c) of the Plan, in the event of a conflict between the terms and conditions of the Plan and the terms and conditions of this Option Agreement, the terms of the Plan shall prevail. In consideration of the mutual agreements herein contained and intending to be legally bound hereby, the parties agree as follows: 1.Grant of Option. The Company hereby grants to the Optionee named below an option (the “Option”) to purchase up to the number of Shares and at an exercise price per Share specified below, subject to the terms and conditions of this Option Agreement and of the Plan, which is incorporated in this Option Agreement by reference: Optionee’s Name: Grant Date: Vesting Commencement Date: Exercise Price per Share: Total Number of Options over Shares granted: Total Exercise Price: Expiration Date: 2.Vesting Schedule.This Option shall vest and become exercisable according to the following schedule (the “Vesting Schedule”). (a)33 1/3% of the Shares subject to the Option shall vest on the earlier of (i) the day that is twelve months after the Vesting Commencement Date, and (ii) the day immediately before the date of the first annual general meeting of the Company after the Vesting Commencement Date, (b)33 1/3% of the Shares subject to the Option shall vest on the earlier of (i) the day that is twenty four months after the Vesting Commencement Date, and (ii) the day immediately before the date of the second annual general meeting of the Company after the Vesting Commencement Date, and 1 (c)the final 33 1/3% of the Shares subject to the Option shall vest on the earlier of (i) the day that is thirty-six months after the Vesting Commencement Date and (y) the day immediately before the date of the third annual general meeting of the Company after the Vesting Commencement Date. In no event shall the Option vest and become exercisable for any additional Shares subject to the Option after Optionee’s termination of Service. 3.Option Term.This Option has a maximum term of ten (10) years measured from the Grant Date and accordingly expires at the close of business on the Expiration Date, unless sooner terminated in accordance with Section 6. 4.Dates of Exercise.This Option shall vest and become exercisable for the number of Shares subject to this Option in one or more installments as specified in Section 2. As the Option becomes exercisable for such installments, those installments shall accumulate and the Option shall remain exercisable for the accumulated installments until the Expiration Date or sooner termination of the Option under Section 6. As an administrative matter, the exercisable portion of this Option may only be exercised until the close of the SIX Swiss Exchange (if the Exercise Price per Share of this Option is in Swiss Francs) or the Nasdaq Stock Market (if the Exercise Price per Share of this Option is in dollars) on the last trading day on or before the Expiration Date or earlier date of termination of the Option under Section 6.Any later attempt to exercise this Option will not be honored. 5.Leave of Absence.
